UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6614



EDWARD FURBY,

                                              Plaintiff - Appellant,

          versus


CORRECTIONS OFFICER PATIFOOT,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:07-cv-00065-CMH)


Submitted:   September 11, 2007       Decided:   September 14, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Furby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward Furby, formerly a Virginia inmate, appeals the

district court’s order dismissing his 42 U.S.C. § 1983 (2000)

complaint without prejudice on the grounds Furby failed to comply

with its previous order to particularize his complaint and allege

facts    indicating   he   was    deprived   of   a   federal    right   by   an

individual acting under color of state law, and because he failed

to provide clear evidence of administrative exhaustion as required

by the Prison Litigation Reform Act, 42 U.S.C. § 1997(e)(a) (2000)

(“PLRA”).     We have reviewed the record and find no reversible

error.

            While the district court may have erred in dismissing the

complaint    for   failure   to    provide   evidence    he     exhausted     his

administrative remedies, see Jones v. Bock, 127 S. Ct. 910, 921

(2007) (holding that “failure to exhaust is an affirmative defense

under the PLRA” and “inmates are not required to specially plead or

demonstrate exhaustion in their complaints”), we nonetheless affirm

the district court’s order on the grounds that Furby failed to

particularize his complaint to allege facts indicating he was

deprived of a federal right by an individual acting under color of

state law.    We grant Furby leave to proceed in forma pauperis on

appeal. We dispense with oral argument because the facts and legal




                                    - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -